Latimer, Judge
(concurring in part and dissenting in part):
I concur in that portion of the Court’s opinion which deals with the failure of the law officer to give an instruction on knowledge as one of the elements of failure to obey a lawful regulation in violation of Article 92.
However, for the reasons set forth in my dissenting opinion in United States v. Gibson, 3 USCMA 612, 13 CMR 68, I dissent from the conclusion reached by the majority, namely, that the prejudice necessarily resulting from the law officer’s failure to -instruct on the lesser included offenses was purged by the action of the court-martial in finding on the lesser offenses, and by the board of review in affirming them. Here, again, the court-martial returned a finding of guilty of offenses on which it was unguided by instructions. Af-firmance of such findings by a board of review and by us can do nothing more than perpetuate the prejudice flowing from the error.